[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court has explored the possibility of reducing CT Page 4997 the $135.00 net to a party by ordering said deducted amount to be credited to the arrearage he owes.
A review of the Federal Regulations indicate that the defendant still would be allowed the $135.00 net. Accordingly, the Court orders suspension of the order for a period of seven months at which time the Court will review the circumstances and enter orders accordingly.
WILLIAM J. McGRATH, JUDGE.